In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00056-CV

IN THE INTEREST OF J.T., A CHILD           §    On Appeal from the 323rd District
                                                Court
                                           §
                                                of Tarrant County (323-108806-18)
                                           §
                                                April 30, 2020
                                           §
                                                Opinion by Chief Justice Sudderth

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for a new trial. Pursuant

to the Supreme Court of Texas’s Misc. Docket No. 20-9059, Family Code Section

263.401(b-1)(1)(B)’s requirement that the new trial must commence not later than the

180th day after remand is suspended until 30 days after the Governor’s state of

disaster due to the COVID-19 Pandemic has been lifted.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Bonnie Sudderth________________
                                         Chief Justice Bonnie Sudderth